Exhibit 10.2


LEASE AGREEMENT




1. PARTIES.


This Lease is made this 31st day of March, 2010, by and between HOSEA PARTNERS,
LTD., a Florida limited partnership (the “Landlord”), and PATCO ELECTRONICS,
INC., a Florida corporation (the “Tenant”).  This agreement shall hereinafter be
referred to as the “Lease”.


2. PREMISES.


Landlord hereby leases to Tenant and Tenant leases from Landlord, upon all of
the conditions set forth herein, that certain building and real property,
situated in Brevard County, Florida, the address of which is 1855 Shepard Drive,
Titusville, FL  32780, more particularly described on Exhibit “A” attached
hereto (the “Premises”).  The Premises include, but are not limited to, the
heating, ventilating, air conditioning systems and the mechanical, electrical
and plumbing systems serving the Premises.


3. TERM AND POSSESSION.


The term hereof shall be for a three year period commencing on March 31, 2010
(the “Commencement Date”) and ending on March 30, 2013, including two (2)
three-year lease renewal options, unless sooner terminated by either party
pursuant to the provisions of the Lease (the “Term”).


4. RENT.


4.1           Rent Payment, Proration and Sales Taxes. All rental and other
payments due hereunder, and any sales tax due therein, shall be paid without
notice or demand and without abatement, deduction or setoff for any reason
unless specifically provided herein. Rent for any period during the Term hereof
which is for less than one month shall be a pro rata portion of the monthly rent
installment based on the number of days in such period and the number of days in
the month in question. Rent shall be payable in lawful money of the United
States to Landlord at the address stated herein or to such other persons or at
such other places as Landlord may designate in writing. In addition, Tenant
shall pay to Landlord all sales and use taxes imposed by the State of Florida or
any other governmental authority from time to time.


4.2           Monthly Rent. Tenant hereby agrees to pay Landlord during the Term
monthly rent to use the Premises in the amount of $7,000, plus sales tax, on the
first day of each month for 36 months (the “Monthly Rent”). Upon execution of
the Lease, Tenant shall pay to Landlord the Monthly Rent due for the first month
of the Lease.


4.3           Additional Rent.  The Landlord will have the right on behalf of
the Tenant to make any payment which the Tenant is required to but has failed to
make when due.  The amount of any such payment, together with any interest, cost
or penalty, may, at the Landlord’s election, be added to and become part of the
rent payment next coming due under this Lease, in which event it will constitute
additional rent with the same effect as though it had originally been reserved
as such.


4.4           General.  Monthly Rent shall be paid to Landlord without demand,
setoff, or deduction whatsoever, except as specifically provided in this Lease,
at Landlord’s address, or at such other place as Landlord shall designate in
writing to Tenant.  Tenant’s obligations to pay rent is a covenant independent
of the Landlord’s obligations under this Lease.  The Monthly Rent to be paid by
Tenant is not based on any specific measurement of square footage in the
Premises.


5.           OPERATING COSTS.


5.1           General.  Except as otherwise provided for below, Tenant
acknowledges and agrees that it is intended that the Lease is a triple net
lease.  Accordingly, Landlord shall not be responsible during the Term for any
costs, charges, expenses and outlays with respect to the Premises, or the use
and occupancy thereof, or the contents thereof, or the business carried on
therein, and Tenant shall pay all charges, expenses, costs and outlays of every
nature and kind relating to the Premises.  Landlord agrees that it will be
responsible for any repairs or maintenance required for the roof and structural
components of the building located on the Premises.


5.2           Real Estate Taxes.   Tenant will pay all taxes, including without
limitation Real Estate Taxes (as defined below), personal property taxes and
assessments assessed, levied, confirmed, or imposed during the Term of this
Lease, on the Premises and all property and improvements located on the
Premises, whether or not now customary or within the contemplation of Landlord
and Tenant:


(a)           upon, measured by, or reasonably attributable to the cost or value
of Tenant’s equipment, furniture, fixtures, and other personal property located
in the Premises, or by the cost or value of any leasehold improvements made in
or to the Premises by or for Tenant, regardless of whether title to the
improvements is in Tenant or Landlord;


(b)           upon or measured by the Monthly Rent, including without limitation
any gross receipts tax or excise tax levied by the federal government or any
other governmental body with respect to the receipt of Monthly Rent;


(c)           upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use, or occupancy by Tenant of the
Premises or any portion of the Premises;


(d)           upon this transaction or any document to which Tenant is a party
creating or transferring an interest or an estate in the Premises;


(e)           upon the Premises and all personal property, furniture, fixtures,
and equipment, and all replacements, improvements, or additions to them, whether
owned by Landlord or Tenant; and


(f)           based in whole or in part on a Monthly Rent, whether made in
addition to or in substitution for any other tax.


The term “Real Estate Taxes” shall mean the total of all of the taxes,
assessments, excises, levies, and other charges by any public authority, which
are general or special, ordinary or extraordinary, foreseen or unforeseen, or of
any kind and nature whatsoever, and which shall during or in respect to the
Term, be assessed, levied, charged, confirmed, or imposed on, or become due and
payable out of, or become a lien on the Premises or appurtenances or facilities
used in connection with the Premises.  Real Estate Taxes shall specifically
include all ad valorem taxes, personal property taxes, transit taxes, special or
extraordinary assessments, government levies, and all other taxes or other
similar charges, if any, which are levied, assessed, or imposed on, or become
due and payable in connection with the Premises or appurtenances or facilities
used in connection with the Premises.  If, because of a future change in the
method of taxation or in the taxing authority, or for any other reason, a
franchise, income, transit, gross receipts, profits, or other tax or
governmental imposition, however designated shall be levied against Landlord in
substitution in whole or in part for the Real Estate Taxes, or instead of
additions to or increases of Real Estate Taxes, or otherwise as a result of or
based on or arising out of the ownership, use, or operation of the Premises,
then the franchise, income, transit, gross receipts, profits, or other tax or
governmental imposition shall be deemed to be included within the definition or
“Real Estate Taxes.”


5.3           Other Impositions.  Tenant will not be obligated to pay local,
state, or federal net income taxes assessed against Landlord; local, state, or
federal capital gains taxes of Landlord; or sales, excise, franchise, gift,
estate, succession, inheritance, or transfer taxes of Landlord.


5.4           Right to Contest Taxes. Tenant will have the right to contest the
amount or validity, in whole or in part, of any tax by appropriate proceedings
diligently conducted in good faith, only after paying the tax or posting such
security as Landlord may reasonably require in order to protect the Premises
against loss or forfeiture. Upon the termination of those proceedings, Tenant
will pay the amount of the tax or part of the tax as finally determined, the
payment of which may have been deferred during the prosecution of the
proceedings, together with any costs, fees, interest, penalties, or other
related liabilities. Landlord will not be required to join in any contest or
proceedings unless the provisions of any law or regulations then in effect
require that the proceedings be brought by or in the name of Landlord. In that
event, Landlord will join in the proceedings or permit them to be brought in its
name; however, Landlord will not be subjected to any liability for the payment
of any costs or expenses in connection with any contest or proceedings, and
Tenant will indemnify Landlord against and save Landlord harmless from any of
those costs and expenses.


5.5           Direct Payments by Tenant. Tenant, at Landlord’s election, shall
pay directly to the taxing authority when due any and all taxes required to be
paid hereunder and Tenant shall provide proof of payment thereof within ten (10)
days following the due date of the payment.


6.           RENEWAL OPTIONS.


Provided Tenant has not defaulted under any terms and conditions of this Lease,
and Tenant provides written notice to Landlord at least ninety (90) days prior
to expiration of the Term, Tenant shall be granted two options to renew the
Lease for an additional  three-year term, upon terms and conditions to be agreed
upon by the parties.  If the Landlord and Tenant cannot agree upon the terms and
conditions of the renewal term during such 90 day period, this Lease shall
terminate and be of no further force and effect.


7.           USE.


7.1           Use. The Premises shall be used and occupied by Tenant to operate
and conduct the Business (as such term is defined in the Purchase Agreement
entered into by and among Technology Research Corporation and Hosea Partners,
Ltd., Roger M. Boatman, as Trustee of the Roger M. Boatman Trust, and Melvin R.
Hall and Elsa G. Hall, as Joint Tenants with Right of Survivorship) and for no
other purpose.  The Premises will be used only as an industrial, manufacturing,
assembly and office facility and Tenant will not allow the Premises to be used
for any improper, immoral or unlawful purpose.


7.2           Compliance with Laws and Restrictions. Tenant shall, at Tenant’s
expense, execute and comply with all statutes, ordinances, rules, orders,
regulations and requirements of the federal, state, county and city government,
and of any and all of their departments and bureaus, applicable to the Premises,
as well as all covenants and restrictions of record, and other requirements in
effect during the Term or any part thereof, which regulate the use by Tenant of
the Premises.


7.3           Condition of Premises. By taking possession of the Premises,
Tenant shall be deemed to have accepted the Premises, subject to all applicable
zoning, municipal, county and state laws, ordinances and regulations governing
and regulating the use of the Premises, and any covenants or restrictions of
record, as suitable for Tenant’s intended purposes, and in compliance with all
terms and provisions hereof.


8.           MAINTENANCE, REPAIRS AND ALTERATIONS.


8.1           Maintenance.  Tenant shall, at Tenant’s sole cost and expense,
maintain the Premises and all components thereof throughout the Term, in good,
safe and clean order, condition and repair, including without limitation all
plumbing, heating, air conditioning, ventilation, and electrical facilities and
all components thereof, serving the Premises.  Landlord shall be responsible to
maintain the roof and structural components of the buildings located on the
Premises.  All repairs, restorations, and replacements will be in quality and
class equal to the original work or installations.


8.2           Plate Glass.  Tenant shall maintain, repair, or replace, as
necessary, all plate glass, if any, within or on the perimeter of the Premises.


8.3           Grounds; Parking Areas.  Tenant at Tenant’s expense, shall
maintain, repair, or replace, as necessary, all landscaping, external lighting,
parking areas and sidewalks serving the Premises.


8.4           Utility Services.  Tenant will also procure, or cause to be
procured, without cost to Landlord, any and all necessary permits, licenses, or
other authorizations required for the lawful and proper maintenance upon the
Premises of wires, pipes, conduits, tubes, and other equipment and appliances
for use in supplying any of the services to and upon the Premises. Landlord,
upon request of Tenant, and at the sole expense and liability of Tenant, will
join with Tenant in any application required for obtaining or continuing any of
the services.  The installation of all utilities shall be subject to Landlord’s
prior written approval, which approval shall not be unreasonably withheld.


8.5           Alterations and Additions.


(a)           Tenant shall not, without Landlord’s prior written consent, make
any alterations, improvements, additions, or Utility Installations (as defined
below) in, on, or to the Premises, which consent shall not be unreasonably
withheld. Landlord may require that Tenant remove any or all of said
alterations, improvements, additions or Utility Installations at the expiration
of the Term, and restore the Premises to its prior condition. Should Tenant make
any alterations, improvements, additions or Utility Installations without the
prior approval of Landlord, in addition to all other remedies of Landlord for
Tenant’s breach, Landlord may require that Tenant remove any or all of the same.
As used in this Section, the term “Utility Installation” shall mean carpeting,
window coverings, air lines, power panels, electrical distribution systems,
lighting fixtures, space heaters, air conditioning and plumbing, if any.


(b)           Any alteration, improvement, addition or Utility Installation in
or to the Premises that Tenant shall desire to make shall be presented to
Landlord for approval in written form, with proposed detailed plans. If Landlord
shall give its consent, the consent shall be deemed conditioned upon Tenant
acquiring all necessary permits to do the work from appropriate governmental
agencies, the furnishing of a copy thereof to Landlord prior to the commencement
of the work, the compliance by Tenant with all conditions of said permits in a
prompt and expeditious manner, and, if applicable, Tenant’s conducting its work
so as not to interfere with any other tenants of the building in which the
Premises is located.


(c)           Tenant shall pay, when due, and hereby agrees to indemnify and
hold harmless Landlord for and from, all claims for labor or materials furnished
or alleged to have been furnished to or for Tenant, at or for use in the
Premises, which claims are or may be secured by any construction lien against
the Premises or any interest therein. Tenant shall give Landlord not less than
ten (10) days’ notice prior to the commencement of any work on the Premises
which might give rise to any such lien or claim of lien, and Landlord shall have
the right to post notices of non-responsibility in or on the Premises as
provided by law.  If Tenant shall, in good faith, contest the validity of any
such lien, claim or demand, then Tenant shall, at its sole expense, defend
itself and Landlord against the same and shall pay and satisfy any adverse
judgment that may be rendered thereon before the enforcement thereof against
Landlord or the Premises.


(d)           Unless Landlord requires their removal, all alterations,
improvements, additions and Utility Installations made on the Premises shall
become the property of Landlord and remain upon and be surrendered with the
Premises at the expiration of the Term without compensation to Tenant.


8.6           Landlord’s Interest Not Subject to Liens. As provided in § 713.10,
Florida Statutes, the interest of Landlord shall not be subject to liens for
improvements made by Tenant, and Tenant shall notify any contractor making such
improvements of this provision. An appropriate notice of this provision may be
recorded by Landlord in the Public Records of Brevard County, Florida, in
accordance with said statute, without Tenant’s joinder or consent.


9.           INSURANCE-LANDLORD.


Landlord shall at all times during the Term carry fire, casualty and extended
coverage insurance on the Premises.


10.           INSURANCE -TENANT.


During the Term of this lease, and prior to Tenant being given possession of the
Premises, Tenant will obtain and maintain in good standing, at Tenant’s expense
on an occurrence basis, the following insurance, in the amounts set forth below
with insurance companies reasonable satisfactory to Landlord:


10.1           Property Insurance.  Tenant shall obtain and keep in force during
the Term hereof a policy or policies of insurance covering loss or damage to
the  Tenant’s fixtures, equipment or Tenant improvements therein, providing
protection against fire and other perils (“all risk,” as such term is used in
the insurance industry).


10.2.           Commercial Liability Insurance.  Tenant shall, at Tenant’s sole
expense, obtain and keep in force during the Term hereof a commercial liability
insurance policy of bodily injury and property damage insurance, insuring Tenant
and Landlord against any liability arising out of the use, occupancy or
maintenance of the Premises. Such insurance shall be on a combined single limits
basis in an amount not less than one million dollars ($1,000,000.00) per
occurrence and in an amount of not less than two million dollars ($2,000,000.00)
annual aggregate limits.  All such insurance will be written on the most current
occurrence ISO Commercial General Liability Form including without limitation,
personal injury and contractual liability coverage for the performance by Tenant
of the indemnity agreements set forth in this Lease, which insurance shall
include a waiver of subrogation rights in favor of Landlord.


10.3           Liability Insurance. Tenant shall obtain and keep in force during
the Term hereof a policy of combined single limit bodily injury and property
damage insurance, insuring Landlord and Tenant, against any liability arising
out of the ownership, use, occupancy or maintenance of areas exterior to the
Premises and appurtenant thereto such as landscaped areas, walkways, driveways
and parking areas, owned by Landlord, in an amount not less than One Million and
No/100 Dollars ($1,000,000.00) per occurrence.


10.4           Employees’ Compensation. Tenant shall maintain and keep in force
all employees’ compensation insurance (workers’ compensation) required under the
laws of the State of Florida, and such other insurance as may be necessary to
protect Landlord against any other liability to person or property arising
hereunder by operation of law, whether such law is now in force or is adopted
subsequent to the execution hereof.


10.5           Employer’s Liability Insurance.  Tenant shall obtain and keep in
force during the Term of this Lease a policy for Employer’s Liability Insurance
in an amount not less than One Million and No/100 Dollars ($1,000,000.00).


10.6           Tenant’s Default.  Should Tenant fail to keep in effect and pay
for such insurance as it is in this section required to maintain, Landlord may
do so, in which event, the insurance premiums paid by Landlord shall become due
and payable forthwith and failure of Tenant to pay same on demand shall
constitute a material breach of this lease.


10.7           Tenant’s Compliance.  Tenant shall properly and promptly comply
with all rules, orders and regulations established under this Lease.  Tenant
shall not do or permit to be done anything, which shall invalidate the insurance
policies, referred to in this Section. Tenant agrees to pay any increase in the
amount of insurance premiums over and above the rate now in force that may be
caused by Tenant’s use or occupancy of the Premises.  All required insurance
policies maintained by Tenant must be written as primary policies, not
contributing with and not supplemental to the coverage that Landlord carriers or
may carry.


10.8           Waiver of Subrogation. Landlord and Tenant each waive any and all
rights to recover against the other or against any other tenant or occupant of
the Premises, or against the officers, directors, shareholders, partners, joint
venturers, employees, agents, customers, invitees, or business visitors of such
other party, for any loss or damage to such waiving party arising from any cause
covered by any property insurance required to be carried by such party pursuant
to this Article 10 or any other property insurance actually carried by such
party.  Landlord and Tenant from time to time will cause their respective
insurers to issue appropriate waiver of subrogation rights endorsements to all
property insurance policies carried in connection with the Premises or the
contents of the Premises. Tenant agrees to cause all other occupants of the
Premises claiming by, under, or through Tenant to execute and deliver to
Landlord such a waiver of claims and to obtain such waiver of subrogation rights
endorsements.


10.9           Adequacy of Coverage. Landlord, its agents, and employees make no
representation that the limits of liability specified to be carried by Tenant
pursuant to this Article 10 are adequate to protect Tenant.  If Tenant believes
that any of such insurance coverage is inadequate, Tenant will obtain at
Tenant’s sole expense such additional insurance coverage as Tenant deems
adequate.


10.10           Insurance Policies.  Insurance required hereunder shall be with
good and solvent insurance companies satisfactory to Landlord.  Tenant shall
deliver to Landlord copies of policies of insurance required to be provided by
Tenant under this Section or certificates evidencing the existence and amounts
of such insurance and its compliance with the conditions set forth in this
Section, including without limitation, Landlord as a named insured or additional
insured thereunder. Such policies shall state that the insurance is primary over
any insurance carried by Landlord. No such policy shall be cancelable or subject
to reduction of coverage or other modification except after thirty (30) days’
prior written notice to Landlord, and the interest of Landlord under such
policies shall not be affected by any default by Tenant under the provisions of
such policies. Tenant shall, at least thirty (30) days prior to the expiration
of such policies, furnish Landlord with renewals or “binders” thereof, or
Landlord may order such insurance and charge the cost thereof to Tenant, which
amount shall be payable by Tenant upon demand.  If required by any mortgage
encumbering the Premises, the mortgagee shall also be a named or additional
insured and the terms of all insurance policies shall comply with all other
requirements of such mortgage.


10.11           Waiver of Claims.  Tenant hereby releases and waives its entire
right of recovery against Landlord, for loss or damage arising out of, or
incident to the perils actually insured against under this Section, which perils
occur in, on, or about the Premises, whether due to the negligence of Landlord
or Tenant or their agents, employees, contractors and/or invitees. Tenant shall,
upon obtaining the policies of insurance required hereunder, give notice to the
insurance carrier or carriers that the foregoing waiver of subrogation is
contained in this Lease.


11.           DAMAGE OR DESTRUCTION.


11.1           Definitions.


(a)           “Premises Partial Damage” shall herein mean damage or destruction
to the Premises to the extent that the cost of repair is less than fifty percent
(50%) of the fair market value of the Premises immediately prior to such damage
or destruction, or if applicable, damage or destruction to the building of which
the Premises is a part to the extent that the cost of repair is less than fifty
percent (50%) of the fair market value of such building as a whole immediately
prior to such damage or destruction.


(b)           “Premises Total Destruction” shall herein mean damage or
destruction to the Premises to the extent that the cost of repair is fifty
percent (50%) or more of the fair market value of the Premises immediately prior
to such damage or destruction, or if applicable, damage or destruction to the
building of which the Premises is a part to the extent that the cost of repair
is fifty percent (50%) or more of the fair market value of such building as a
whole immediately prior to such damage or destruction.


(c)           “Insured Loss” shall herein mean damage or destruction which was
caused by an event required to be covered by the insurance described herein.


11.2           Partial Damage - Insured Loss.  Subject to the provisions of
section, if at any time during the Term hereof there is damage which is an
Insured Loss and which falls into the classification of Premises Partial Damage,
then Landlord shall, at Landlord’s sole cost, repair such damage as soon as
reasonably possible and this Lease shall continue in full force and effect. In
no event shall Landlord be obligated to make any repairs or replacements of any
items other than those installed by or at the expense of Landlord, or to repair
any damage except to the extent proceeds of insurance are available for such
purpose.


11.3           Partial Damage - Uninsured Loss.  Subject to the provisions of
Section, if at any time during the Term hereof there is damage which is not an
Insured Loss and which falls within the classification of Premises Partial
Damage, unless caused by a negligent or willful act of Tenant (in which event
Tenant shall make the repairs at Tenant’s expense), Landlord may at Landlord’s
option either (i) repair such damage as soon as reasonably possible at
Landlord’s expense, in which event this Lease shall continue in full force and
effect, or (ii) give written notice to Tenant within thirty (30) days after the
date of the occurrence of such damage of Landlord’s intention to cancel and
terminate this Lease, as of the date of the occurrence of such damage. In the
event Landlord elects to give such notice of Landlord’s intention to cancel and
terminate this Lease, Tenant shall have the right within ten (10) days after the
receipt of such notice to give written notice to Landlord of Tenant’s intention
to repair such damage at Tenant’s expense, without reimbursement from Landlord,
in which event this Lease shall continue in full force and effect, and Tenant
shall proceed to make such repairs as soon as reasonably possible. If Tenant
does not give such notice within such 10-day period, this Lease shall be
canceled and terminated as of the date of the occurrence of such damage. In no
event shall Landlord be obligated to make any repairs or replacements of any
items other than those installed by or at the expense of Landlord.


11.4           Total Destruction. If at any time during the Term hereof there is
damage, whether or not an Insured Loss (including destruction required by any
authorized public authority), which falls into the classification of Premises
Total Destruction, this Lease shall automatically terminate as of the date of
such damage, unless within ten (10) days after such damage occurs Landlord shall
notify Tenant that Landlord shall repair such damage and shall thereafter repair
the damage within a reasonable time.


11.5           Damage Near End of Term.  In the event that Tenant has an option
to extend or renew this Lease, and the time within which said option may be
exercised has not yet expired, Tenant shall exercise such option, if it is to be
exercised at all, no later than twenty (20) days after the occurrence of an
Insured Loss falling within the classification of Premises Partial Damage during
the last six (6) months of the Term hereof. If Tenant duly exercises such option
during said 20-day period, Landlord shall, at Landlord’s expense, repair such
damage as soon as reasonably possible to the extent required under Section
above, and this Lease shall continue in full force and effect. If Tenant fails
to exercise such option during said 20-day period, then Landlord may, at
Landlord’s option, terminate and cancel this Lease as of the expiration of said
20-day period by giving written notice to Tenant of Landlord’s election to do so
within ten (10) days after the expiration of said 20-day period, notwithstanding
any term or provision to the contrary in the grant of option to extend or renew.


11.6           Abatement of Rent; Tenant’s Remedies.


(a)           In the event of damage described above which Landlord or Tenant
repairs or restores, the rent payable hereunder for the period during which such
damage, repair or restoration continues shall be abated in proportion to the
degree to which Tenant’s use of the Premises is impaired. Except for abatement
of rent, if any, Tenant shall have no claim against Landlord for any damage
suffered by reason of such damage, destruction, repair or restoration.


(b)           If Landlord shall be obligated to repair or restore the Premises
and shall not commence such repair or restoration within ninety (90) days after
such obligation shall accrue, Tenant may at Tenant’s option cancel and terminate
this Lease by giving Landlord written notice of Tenant’s election to do so at
any time prior to the commencement of such repair or restoration.  In such
event, this Lease shall terminate as of the date of such notice and Tenant shall
have no other rights against Landlord.


11.7           Termination; Advance Payments. Upon termination hereof pursuant
to this Section, an equitable adjustment shall be made concerning advance rent
and any advance payments made by Tenant to Landlord.


12.           PERSONAL PROPERTY TAXES.


Tenant shall pay prior to delinquency all taxes assessed against and levied upon
trade fixtures, furnishings, equipment and all other personal property of Tenant
contained on the Premises or elsewhere or on any leasehold improvements made to
the Premises by Tenant, regardless of the validity thereof or whether title to
such improvements shall be in the name of Tenant or Landlord. When possible,
Tenant shall cause said trade fixtures, furnishings, equipment and all other
personal property to be assessed and billed separately from the real property of
Landlord.  If any of Tenant’s personal property shall be assessed with
Landlord’s real property, Tenant shall pay Landlord the taxes attributable to
Tenant’s personal property within ten (10) days after receipt of a written
statement from Landlord setting forth the taxes applicable to Tenant’s property.


13.           UTILITIES.


13.1           Responsibility for Payment.  Tenant shall punctually pay for all
water and sewer charges, and for all gas, heat, electricity, telephone, garbage
collection and all other utilities and services consumed in connection with the
Premises, together with any taxes thereon. If any such services are not
separately metered as to the Premises, Tenant shall pay a reasonable proportion
to be determined by Landlord of all charges jointly metered with other premises.


13.2           Additional Rent.  If charges to be paid by Tenant hereunder are
not paid when due and Landlord elects to pay same, such charges shall be added
to the subsequent month’s rent and shall be collectible from Tenant in the same
manner as rent. Landlord shall not be liable for damage to Tenant’s business
and/or inventory or for any other claim by Tenant resulting from an interruption
in utility services.


14.           ASSIGNMENT AND SUBLETTING.


14.1           Landlord’s Consent Required. Tenant shall not voluntarily or by
operation of law assign, mortgage, sublet, or otherwise transfer or encumber all
or any part of Tenant’s interest in this Lease or in the Premises or Tenant’s
possession thereof without Landlord’s prior written consent, which consent shall
not be unreasonably withheld. Any attempted assignment, transfer, mortgage,
encumbrance or subletting without Landlord’s consent shall be void, and shall
constitute a breach hereof.  If Tenant desires to assign this Lease or to sublet
the Premises or any portion thereof, it shall first notify Landlord of its
desire to do so and shall submit in writing to Landlord: (i) the name of the
proposed assignee or subtenant; (ii) the nature of the proposed assignee’s or
subtenant’s business to be conducted on the Premises; (iii) the terms of the
proposed assignment or sublease; and (iv) such financial information as Landlord
may reasonably request concerning the proposed assignee or subtenant.


14.2           No Release or Waiver. Regardless of Landlord’s consent, no
subletting or assignment shall release Tenant from Tenant’s obligation or alter
the primary liability of Tenant to pay the rent and to perform all other
obligations to be performed by Tenant hereunder. The acceptance of rent by
Landlord from any other person shall not be deemed to be a waiver by Landlord of
any provision hereof. Consent to one assignment or subletting shall not be
deemed consent to any subsequent assignment or subletting. In the event of
default by any assignee of Tenant or any successor of Tenant in the performance
of any of the terms hereof, Landlord may proceed directly against Tenant without
the necessity of exhausting remedies against said assignee. Landlord may consent
to subsequent assignments or subletting hereof or amendments or modifications to
this Lease with assignees of Tenant, without notifying Tenant, or any successor
of Tenant, and without obtaining its or their consent thereto and such action
shall not relieve Tenant of liability hereunder.


15.           DEFAULTS; REMEDIES.


15.1           Defaults.  The occurrence of any one or more of the following
events shall constitute a material default and breach hereof by Tenant:


(a)           the vacating or abandonment of the Premises by Tenant;


(b)           the failure by Tenant to make any payment of rent or any other
payment required to be made by Tenant hereunder, as and when due, where such
failure shall continue for a period of ten (10) days from the due date;


(c)           the failure by Tenant to observe or perform any of the covenants,
conditions or provisions hereof to be observed or performed by Tenant, other
than described in Subsection (b) above, where such failure shall continue for a
period of ten (10) days after written notice thereof from Landlord to Tenant;
provided, however, that if the nature of Tenant’s default is such that more than
10 days are reasonably required for its cure, then Tenant shall not be deemed to
be in default if Tenant commences such cure within said 10-day period and
thereafter diligently prosecutes such cure to completion but in no event later
than thirty (30) days after such written notice from Landlord; or


(d)           (i) the making by Tenant of any general arrangement or assignment
for the benefit of creditors; (ii) Tenant becomes a “debtor” as defined under
the Federal Bankruptcy Code or any successor statute thereto or any other
statute affording debtor relief, whether state or federal (unless, in the case
of a petition filed against Tenant, the same is dismissed within thirty (30)
days), or admits in writing its present or prospective insolvency or inability
to pay its debts as they mature, or is unable to or does not pay a material
portion (in numbers or dollar amount) of its debts as they mature, (iii) the
appointment of a trustee or receiver to take possession of all or a substantial
portion of Tenant’s assets located at the Premises or of Tenant’s interest in
this Lease; (iv) the attachment, execution or other judicial seizure of all or a
substantial portion of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease; or (v) the entry of a judgment against Tenant which
affects Tenant’s ability to conduct its business in the ordinary course;
provided, however, to the extent that any provision is contrary to any
applicable law, such provision shall be of no force or effect to such extent
only.


15.2           Remedies.  In the event of any default or breach hereof by
Tenant, Landlord may (but shall not be obligated) at any time thereafter, with
or without notice or demand and without limiting Landlord in the exercise of any
right or remedy which Landlord may have by reason of such default or breach:


(a)           terminate Tenant’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. In such event,
Landlord shall be entitled to recover from Tenant all damages incurred by
Landlord by reason of Tenant’s default, including accrued rent, the cost of
recovering possession of the Premises;


(b)           re-enter and take possession of the Premises and relet or attempt
to relet same for Tenant’s account, holding Tenant liable in damages for all
expenses incurred by Landlord in any such reletting and for any difference
between the amount of rents received from such reletting and those due and
payable under the terms hereof;


(c)           declare all rents and charges due hereunder immediately due and
payable, and thereupon all such rents and fixed charges to the end of the Term
shall thereupon be accelerated, and Landlord may, at once, take action to
collect the same by distress or otherwise; and/or


(d)           pursue any other remedy now or hereafter available to Landlord
under state or federal laws or judicial decisions.


15.3           Default by Landlord.  Landlord shall not be in default unless
Landlord fails to perform obligations required of Landlord within a reasonable
time, but in no event later than thirty (30) days after written notice by Tenant
to Landlord and to the holder of any first mortgage or deed of trust covering
the Premises whose name and address shall have theretofore been furnished to
Tenant in writing, specifying the obligation that Landlord has failed to
perform; provided, however, that if the nature of Landlord’s obligation is such
that more than thirty (30) days are required for performance, then Landlord
shall not be in default if Landlord commences performance within such 30-day
period and thereafter diligently prosecutes the same to completion.
Notwithstanding any other provisions hereof, Landlord shall not be in default
hereunder for failure to perform any act required of Landlord where such failure
is due to inability to perform on account of strike, laws, regulations or
requirements of any governmental authority, or any other cause whatsoever beyond
Landlord’s control, nor shall Tenant’s rent be abated by reason of such
inability to perform.


16.           CONDEMNATION.


If the whole or any part of the Premises is taken for any public or quasi-public
use or under any statute or by right of eminent domain, or by governmental
purchase in lieu thereof, the Term of this Lease shall cease with respect to the
portion of the Premises so taken as of the date of such taking.  If the portion
of the Premises so taken is such as to destroy its usefulness for the purpose
for which it has been leased, the Tenant will have the right to terminate this
Lease upon written notice to the Landlord of its election to do so furnished
within sixty (60) days after it is ultimately determined what portion of the
Premises will be so taken.  Upon the furnishing of such notice this Lease will
immediately terminate and the rent will be paid proportionately up to the date
of termination.  All damages awarded for any such taking will belong to and be
the sole property of the Landlord, but Tenant shall have the right to seek and
collect damages from the condemning authority arising out of its taking of any
Tenant improvements, as to which amounts Landlord shall have no right of
ownership.


17.           STATUS AND ESTOPPEL CERTIFICATES.


Each party shall, within ten days after request by the other party, furnish to
the other party (or to any person designated by the other party) a certificate
in recordable form: (a) that this Lease is in good standing and in full force
and effect (or if not, specifying why it is not, including any existing and
unwaived failure of the other party in the performance of its obligations); (b)
that the certifying party has and claims no setoff or defense with respect to
this Lease (or if any setoff or defense exists, specifying the same); (c) that
this Lease is unmodified (or, if modified, specifying the modification); and (d)
as to the time for which rent has been paid and the date on which the next rent
is due.


18.           RELAY OF OFFICIAL NOTICES AND COMMUNICATIONS.


If either party receives any notice from a governmental body or governmental
officer that pertains to the Premises (including those relating to taxes or
rezoning), or receives any notice of litigation or threatened litigation
affecting the Premises, the receiving party shall promptly send it (or a copy)
to the other party.


19.           SUBORDINATION TO MORTGAGES.


The Tenant’s rights are and will be subject and subordinate to the lien of any
mortgage or mortgages now or hereafter in force with respect to the Premises,
and upon Landlord’s written request the Tenant shall execute and deliver a
certificate or agreement reflecting the subordination.  As to any mortgage
created during the lease Term, the Tenant will be entitled to a nondisturbance
agreement recognizing the right of the Tenant to use and occupy the Premises as
authorized by this Lease upon the payment of rent and other amounts that Tenant
is obligated to pay and upon the performance by the Tenant of Tenant’s other
obligations under this Lease.


20.           LANDLORD’S LIEN.


In addition to the statutory landlord’s lien, Landlord shall have, at all times,
a valid security interest to secure payments of all rent, additional rent and
other sums of money becoming due hereunder from Tenant, and to secure payment of
any damages or loss which Landlord may suffer by reason of the breach by Tenant
of any covenant, agreement or condition contained herein, upon all goods, wares,
equipment, fixtures, furniture, improvements and other personal property of
Tenant presently or which may hereafter be situated in the Premises, and all
proceeds therefrom.  Tenant’s personal property shall not be removed from the
Premises without the consent of Landlord until all arrearages in rent as well as
any and all other sums of money then due to Landlord hereunder shall first have
been paid and discharged and all the covenants, agreements and conditions hereof
have been fully complied with and performed by Tenant. Upon the occurrence of an
event of default by Tenant, Landlord may, in addition to any other remedies
provided herein, enter upon the Premises and take possession of any and all
goods, wares, equipment, fixtures, furniture, improvements and other personal
property of Tenant situated in the Premises, without liability for trespass or
conversion, and sell the same at public or private sale, with or without having
such property at the sale, after giving Tenant reasonable notice of the time and
place of any public sale or of the time after which any private sale is to be
made, at which sale Landlord or its assigns may purchase unless otherwise
prohibited by law. Unless otherwise provided by law, and without intending to
exclude any other manner of giving Tenant reasonable notice, the requirement of
reasonable notice shall be met if such notice is given in the manner prescribed
in this Lease at least five (5) days before the time of sale. The proceeds from
any such disposition, less any and all expenses connected with the taking of
possession, holding and selling of the Premises (including reasonable attorneys’
fees and other expenses), shall be applied as a credit against the indebtedness
secured by the security interest granted in this Section. Any surplus shall be
paid to Tenant or as otherwise required by law; and Tenant shall pay any
deficiencies forthwith. Upon request of Landlord, Tenant agrees to execute and
deliver to Tenant a financing statement in form sufficient to perfect the
security interest of Landlord in the aforementioned property and proceeds
thereof under the provisions of the Uniform Commercial Code in force in the
State of Florida. The statutory lien for rent is not hereby waived, the security
interest herein granted being in addition and supplementary thereto.


21.           SIGNS.


Tenant shall not place any sign on or about the Premises without Landlord’s
prior written consent.  Any signs erected on the premises shall become the
property of the Landlord upon termination of the Lease.


22.           EASEMENTS.


Landlord reserves to itself the right, from time to time, to grant such
easements, rights and dedications as Landlord deems necessary or desirable, and
to cause the recordation of plats and restrictions, so long as such easements,
rights, dedications, plats and restrictions do not unreasonably interfere with
the use of the Premises by Tenant. Tenant shall promptly sign any of the
aforementioned documents upon request of Landlord and failure to do so shall
constitute a material breach hereof.


23.           HOLDING OVER.
 
(a)           The Tenant shall, at termination of this Lease by lapse of time or
otherwise, deliver to Landlord immediate possession of the Premises.  If the
Tenant fails to do so, the Tenant shall pay Landlord, for the time possession is
withheld, an amount equal to 150% of the rent applicable immediately preceding
the termination, prorated on a daily basis.  During the holdover period,
Tenant’s obligations under this Lease (other than those relating to duration of
the Lease) will continue in force and effect.  The provisions of this
subparagraph do not impair any right of Landlord to repossess the Premises or to
exercise any other remedy set forth in this Lease or allowed by law.
 
(b)           If the Tenant pays and Landlord accepts rent after the expiration
of the Lease Term, the parties will not thereby be deemed to have extended or
renewed this Lease but will be deemed to have established a month-to-month
tenancy, during which tenancy the obligations of both parties under this Lease
(other than those relating to duration of the Lease) will continue in force and
effect.
 
24.           LANDLORD’S ACCESS.


Landlord and Landlord’s agents shall have the right to enter the Premises at
reasonable times for the purpose of inspecting the same, posting notices of
non-responsibility, showing the same to prospective purchasers, lenders, or
tenants, performing any obligation of Tenant hereunder of which Tenant is in
default, and making such alterations, repairs, improvements or additions to the
Premises or to the building of which it is a part as Landlord may deem necessary
or desirable, all without being deemed guilty of an eviction of Tenant and
without abatement of rent, and Landlord may erect scaffolding and other
necessary structures where reasonably required by the character of any work
performed, provided that the business of Tenant shall be interfered with as
little as reasonably practicable. Tenant hereby waives any claims for damages
for any injury to or interference with. Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned thereby. For
each of the aforesaid purposes, Landlord shall at all times have and retain a
key with which to unlock all of the doors in, upon and about the Premises,
excluding Tenant’s vaults and safes, if any, and Landlord shall have the right
to use any and all means which Landlord may deem proper to open said doors in an
emergency in order to obtain entry to the Premise, and any entry to the Premises
obtained by Landlord by any of said means shall not under any circumstances be
construed or deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an eviction of Tenant from the Premises or any portion
thereof.  No provision hereof shall be construed as obligating Landlord to
perform any repairs, alterations or to take any action not otherwise expressly
agreed to be performed or taken by Landlord. Landlord may at any time place on
or about the Premises any ordinary “For Sale” signs and Landlord may at any time
during the last one hundred twenty (120) days of the Term hereof place on or
about the Premises any ordinary “For Lease” signs, all without rebate of rent or
liability to Tenant.


25.           INDEMNIFICATION, WAIVER AND RELEASE.


25.1           In General.  Tenant hereby indemnifies and shall protect and hold
Landlord harmless from and against all liabilities, losses, claims, demands,
costs, expenses and judgments of any nature arising, or alleged to arise, during
the Term of this Lease, from or in connection with (a) any injury to, or the
death of, any person, or any loss of or damage to property occurring on or about
the Premises, in any case arising from or connected with the use of the Premises
by Tenant after the Commencement Date; or (b) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Premises or any part thereof by or at the request of Tenant after the
Commencement Date (each being hereinafter identified as an “Indemnifiable
Matter”).
 
25.2           Conditions of Indemnification.  With respect to any actual or
potential claim, any written demand, the commencement of any action or
occurrence of any other event which involves any Indemnifiable Matter (each a
“Claim”):
 
(a)           Within 30 days (or such longer period as shall not materially
prejudice the rights of the Tenant) after the Landlord first receives a written
document presenting a Claim, or, if such Claim does not involve a third party
Claim, after the Landlord first has actual knowledge of such Claim, Landlord
shall furnish notice to the Tenant of such Claim, stating in reasonable detail
the amount involved, if known, together with a copy of any written documentation
furnished to the Landlord.
 
(b)           The Tenant shall have no obligation to indemnify the Landlord with
respect to any Claim if the Landlord fails to give notice with respect thereto
in accordance with Subsection (a) above.
 
(c)           If the Claim involves a third party claim, then the Tenant shall
have the right, at its expense and ultimate liability, regardless of the
outcome, to engage counsel of its choice (subject to the right of Landlord to
review each such choice and, if dissatisfied for substantive reasons, to require
Tenant to seek alternative counsel), to litigate, defend, settle or otherwise
attempt to resolve such Claim, except that the Landlord may fully participate,
at the Landlord’s own cost, in such defense, settlement or other resolution, or,
if Tenant fails to effect a defense, then at Tenant’s expense.  Landlord and
Tenant will fully cooperate with each other and their respective counsel, as
applicable, in connection with any such litigation, defense, settlement or other
resolution, and neither party shall effect a settlement or other resolution of a
Claim, without the consent of the other, that obligates the other to make any
monetary payment.
 
25.3           Waiver and Release.  To the fullest extent permitted by law,
Tenant, as a material part of the consideration to Landlord for this Lease, by
this Section 25.3 waives and releases all claims against Landlord, its
employees, and agents with respect to Tenant’s, its employee’s, agent’s and
invitee’s property and all other matters for which Landlord has disclaimed
liability pursuant to the provisions of this Lease. In addition, Tenant agrees
that Landlord, its agents, and employees will not be liable for any loss,
injury, death, or damage (including consequential damages) to property or
Tenant’s business occasioned by theft; act of God; public enemy; injunction;
riot; strike; insurrection; war; court order; requisition; order of governmental
body or authority; fire; explosion; falling objects; steam, water, rain or snow;
leak or flow of water (including water from the sprinkler system), rain or snow
from the Premises or into the Premises or from the roof, street, subsurface, or
from any other place, or by dampness, or from the breakage, leakage,
obstruction, or other defects of the pipes, sprinklers, wires, appliances,
plumbing, air conditioning, or lighting fixtures of the Premises; or from
construction, repair, or alteration of the Premises or from any acts or
omissions of any visitor of the Premises; or from any other cause whatsoever.
Tenant acknowledges its obligation to obtain insurance to insure and indemnify
itself from any and all losses to Tenant’s business and personal property and
otherwise, and acknowledges it has and shall have no claim against Landlord for
any such losses.  Tenant further acknowledges that Tenant’s insuror and all
other persons and parties shall have no right of subrogation against Landlord
nor against Landlord’s insuror for any losses encompassed by any portion of this
Article 25; Tenant disclaims any such rights and acknowledges that Tenant cannot
and will not make any such subrogation assignment.


26.           LANDLORD’S LIABILITY.


The term “Landlord” as used herein shall mean only the owner or owners at the
time in question of the fee title or a tenant’s interest in a ground lease of
the Premises, and in the event of any transfer of such title or interest,
Landlord herein named (and in case of any subsequent transfers then the grantor)
shall be relieved from and after the date of such transfer of all liability as
respects Landlord’s obligations thereafter to be performed, provided that any
funds in the hands of Landlord or the then grantor at the time of such transfer,
in which Tenant has an interest, shall be delivered to the grantee. The
obligations contained in this Lease to be performed by Landlord shall, subject
to transfer of funds as aforesaid, be binding on Landlord’s successors and
assigns only during their respective periods of ownership. Tenant shall look
solely to the equity of the then owner of the Premises for the satisfaction of
any remedies of Tenant in the event of a breach by Landlord of any of its
obligations. Such exculpation of liability shall be absolute and without any
exception whatsoever.


27.           RADON GAS DISCLOSURE.


The following language is required by law in any contract involving the sale or
lease of any building within the State of Florida:


“RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department.”


28.           ENVIRONMENTAL COMPLIANCE.


28.1           General.  Tenant shall not use, generate, manufacture, produce,
store, release, discharge or dispose of, on, under or about the Premises, or
transport to or from the Premises, any Hazardous Substance (as defined below),
or allow any other person or entity to do so. Tenant shall keep and maintain the
Premises in compliance with, and shall not cause or permit the Premises to begin
violation of, any Environmental Laws (as defined below).


28.2           Notice of Proceedings.  Tenant shall give prompt notice to
Landlord of (i) any proceeding or inquiry by any governmental authority
(including without limitation the Florida Environmental Protection Agency or
Florida Department of Health and Rehabilitative Services) with respect to the
presence of any Hazardous Substance on the Premises or the migration thereof
from or to other property; (ii) all claims made or threatened by any third party
against Tenant, Landlord or the Premises relating to any loss or injury
resulting from any Hazardous Substance; and (iii) Tenant’s discovery of any
occurrence or condition on any real property adjoining or in the vicinity of the
Premises that could cause the Premises or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use of the Premises
under any Environmental Law or any regulation adopted in accordance therewith.


28.3           Liabilities for Costs.  Tenant shall protect, indemnify and hold
harmless Landlord, its directors, officers, employees, agents, successors and
assigns from and against any and all loss, damage, cost, expense or liability
(including attorneys’ fees and costs) directly or indirectly arising out of or
attributable to the use, generation, manufacture, production, storage, release,
threatened release, discharge, disposal, transport or presence of a Hazardous
Substance on, under, about, to or from the Premises for any acts or use of the
Premises after the Commencement Date, including the costs of any necessary
repair, cleanup or detoxification of the Premises, in any way arising from the
acts of Tenant. The indemnification provided in this paragraph shall
specifically apply to and include claims or actions brought by or on behalf of
employees of Tenant, and Tenant hereby expressly waives any immunity to which
Tenant may otherwise be entitled under any industrial or worker’s compensation
laws. In the event Landlord shall suffer or incur any such costs, Tenant shall
pay to Landlord the total of all such costs suffered or incurred by Landlord
upon demand therefore by Landlord.


28.4           Definitions for Environmental Compliance.  “Environmental Laws”
shall mean any federal, state or local law, statute, ordinance or regulation
pertaining to health, industrial hygiene, or the environmental conditions on,
under or about the Premises, including without limitation the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended from
time to time (“CERCLA”), 42 U.S.C. §§ 9601 et seq., and the Resource
Conservation and Recovery Act of 1976, as amended from time to time (“RCRA”), 42
U.S.C. §§ 6901 et seq. The term “Hazardous Substance” means any hazardous or
toxic substances, materials or wastes, including, but not limited to, solid,
semi-solid, liquid or gaseous substances which are toxic, ignitable, corrosive
carcinogenic or otherwise dangerous to human, plant or animal health or
well-being and those substances, materials, and wastes listed in the United
States Department of Transportation Table (49 CFR 972.101) or by the
Environmental Protection Agency as hazardous substances (40 CFR Part 302) and
amendments thereto or such substances, materials and wastes which are or become
regulated under any applicable local, state or federal law including, without
limitation, any material, waste or substance which is (i) petroleum, (ii) oil,
(iii) asbestos, (iv) polychlorinated biphenyls, (v) waste oils, (vi) designated
as a “hazardous substance” pursuant to Section 311 of the Clean Water Act, 33
U.S.C. Section 1251 et seq. (33 U.S.C. Section 1321) or listed pursuant to
Section 307 of the Clean Water Act (33 U.S.C. Section 1317, (vii) defined as a
“hazardous waste” pursuant to Section 1004 of the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq. (42 U.S.C. 6903) or (vii) defined
as a “hazardous substance” pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et seq. (42 U.S.C. Section 9601).


28.5           Inspection Rights.  Landlord shall have the right to inspect the
Premises and audit Tenant’s operations thereon to ascertain Tenant’s compliance
with the provisions of this Lease at any reasonable time, and Tenant shall
provide periodic certifications to Landlord, upon request, that Tenant is in
compliance with the environmental restrictions contained herein. Landlord shall
have the right, but not the obligation, to enter upon the Premises and perform
any obligation of Tenant hereunder of which Tenant is in default, including
without limitation, any remediation necessary due to environmental impact of
Tenant’s operations on the Premises, without waiving or reducing Tenant’s
liability for Tenant’s default hereunder.


29.           MISCELLANEOUS PROVISIONS.


(a) Notices. All notices, consents, approvals, joinders, waivers  and other
communications required or permitted under this Agreement (each a
“Communication”) shall be in writing and shall be considered properly given to
the recipient party if furnished by hand delivery; deposited with (i) the United
States Postal Service for delivery by registered or certified mail, return
receipt requested and postage prepaid, or (ii) a commercial courier service
(with charges prepaid); or sent by facsimile machine or by e-mail message.  Each
communication shall be deemed delivered to the recipient, if : (A) delivered by
hand, when so delivered; (B) deposited with the United States Postal Service, on
the third day upon which mail service is provided following the date appearing
on the receipt obtained from the Postal Service at the time of such deposit; (C)
deposited with a commercial courier service, on the next courier delivery date
following the date of such deposit (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such Communication is directed); (D) sent
by facsimile machine, on the date (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such Communication is directed) as of which
the sending party is in receipt of documentary evidence that the transmission
has been successfully completed; and (E) sent by e-mail message, as of the date
and time as of which the sending party is in receipt of an e-mail response from
the recipient party acknowledging such receipt.  Whenever the furnishing of
notice is required, the same may be waived in writing by the recipient party.


(b) Attorneys’ Fees. If either party brings an action to enforce the terms
hereof or declare rights hereunder, the prevailing party in any such action
shall be entitled to recover reasonable attorneys’ and legal assistants’ fees
and costs incurred in connection therewith, on appeal or otherwise, including
those incurred in litigation, arbitration, mediation, administrative or
bankruptcy proceedings and in enforcing any right to indemnity herein.
 
(c) Force Majeure. Whenever a period of time is herein prescribed for action to
be taken by Landlord, Landlord shall not be liable or responsible for, and there
shall be excluded from the computation for any such period of time, any delays
due to strikes, riots, acts of God, shortages of labor or materials, war,
governmental laws, regulations or restrictions or any other causes of any kind
whatsoever which are beyond the control of Landlord.
 
(d) Quiet Enjoyment. Upon Tenant paying the Monthly Rent for the Premises and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the entire Term hereof, subject to all of the
provisions hereof.
 
(e) Binding Effect. Subject to any provisions hereof restricting assignment or
subletting by Tenant, this Lease shall bind the parties, their personal
representatives, successors and assigns.
 
(f) Severability.  The invalidity of any provision hereof under applicable law
shall in no way affect the validity of any other provision hereof.
 
(g) Time of Essence.   Time is of the essence hereof.
 
(h) Additional Rent; Survival.  Any and all monetary obligations of Tenant under
the terms hereof shall be deemed to be rent, shall be secured by any available
lien for rent, and to the extent accrued, shall survive expiration or
termination of the Term hereof.
 
(i) Security Measures.  Tenant hereby acknowledges that the rental payable to
Landlord hereunder does not include the cost of guard service or other security
measures, and that Landlord shall have no obligation whatsoever to provide same.
Tenant assumes all responsibility for the protection of Tenant, its agents and
invitees from acts of third parties.
 
(j) Construction.  Any conflict between the printed provisions hereof and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions. Headings used herein shall not affect the interpretation
hereof, being merely for convenience. The terms “Landlord” and “Tenant” shall
include the plural and the singular and all grammar shall be deemed to conform
thereto. If more than one person executes this Lease, their obligations shall be
joint and several. The use of the words “include,” “includes” and “including”
shall be without limitation to the items which may follow.
 
(k) Captions.  The parties mutually agree that the headings and captions
contained in this Lease are inserted for convenience or reference only, and are
not to be deemed part of or used in construing this Lease.
 
(l) Choice of Law and Jurisdiction.  Landlord and Tenant agree that Florida law
(statutory, case law, and common law) shall apply exclusively to all disputes
arising under this lease. Landlord and Tenant further agree that all such
disputes must be filed and resolved exclusively within the jurisdiction of the
Pinellas County Court system in Clearwater, Florida.
 
(m) Non-Waiver.  The failure of either party to insist upon compliance by the
other party with any obligation, or to exercise any remedy, does not waive the
right to do so in the event of a continuing or subsequent delinquency or
default.  A party’s waiver of one or more defaults does not constitute a waiver
of any other delinquency or default.  Landlord’s acceptance of rent does not
waive any uncured delinquency or default by Tenant.
 






[SIGNATURES ON FOLLOWING PAGE]

 
 

--------------------------------------------------------------------------------

 







“LANDLORD”




/s/ R. P. Checket                                           HOSEA PARTNERS,
LTD., a Florida
Witness                                                                                                      
 limited partnership




/s/   Randy K.
Sterns                                                                                  
s/  Roger M. Boatman 
Witness                                                                                                       
Roger M. Boatman
      General Partner




“TENANT”


       PATCO ELECTRONICS, INC., a Florida
       corporation




/s/   R. P.
Checket                                                                                         
s/   Thomas G. Archbold                                                      
Witness                                                                                                         
Thomas G. Archbold
         Chief Financial Officer


/s/   Randy K. Sterns                                                      
Witness

 
 

--------------------------------------------------------------------------------

 
